Ellison, J.
Plaintiffs are attachment creditors of defendant. A stock of goods was seized under the attachment writ as being the property of defendant. Mrs. Hopkins filed her interplea, and on trial below recovered. Plaintiffs appeal.
The testimony for interpleader showed her to be in exclusive possession of the ■ property, by her agent, at the time of the seizure. Objection is made here that the agent’s declaration of his agency is not competent. Be that as it may, as applied to this case, yet it was shown by witness Groves, introduced by plaintiffs, that the interpleader was in the exclusive possession at the time of the original levy. If plaintiff had interposed a demurrer to interpleader’s case at the close of her testimony, and stood upon it, the question might well be urged, that there was no case made. But the evidence afterwards introduced made it appear who was in possession at time of levy. This possession made a prima facie case of ownership, and, not being contradicted, interpleader was, of course, entitled to recover. An examination of authorities cited by plaintiffs show them not applicable to the facts and circumstances of this case. The judgment will be affirmed.
All concur.